DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, NIAKAN et al. (US 2009/0107340 A1) is considered to be the closest prior art of record.
NIAKAN discloses a filter adapter 12 (fig. 2-10) for use with an open filter 10, comprising:
	an outer wall (12f; fig. 4-5) and an inner wall (see 12a); 
an inlet 12b at one end of the inner wall (fig. 5) and an outlet (see 12a) at a second end 12a of the filter adapter 12; and 
a carbon trap filter 14 (fig. 2) provided inside the cylindrical shaped air filter 10. 
	The prior art fails to teach or render obvious the claim limitation “a gap located along said inner wall, said gap allowing access to a trap between said inner wall and said outer wall; and, an absorptive material disposed in said trap” in the manner defined in the instant claim 1.
Re claim 16, NIAKAN (‘340) is considered to be the closest prior art of record.
NIAKAN (‘340) discloses a method of housing an absorptive material (e.g., carbon trap filter 14; see fig. 2), comprising: 
providing an adapter 12 for an air filter 10 having an inlet 12b and an outlet (see 12a; fig. 5); 
providing a connection location (see 12f; fig. 3-5 & 12) on the adapter 12 for an airflow conduit (e.g., collar 10g of air filter 10); 

The prior art fails to teach or render obvious the claim limitation “positioning a hydrocarbon absorptive material in said adapter and within a trap; absorbing hydrocarbon vapors through a gap disposed along an inner wall of said adapter when an internal combustion engine is turned off” in the manner defined in the instant claim 16.
Re claim 17, NIAKAN (‘340) is considered to be the closest prior art of record.
NIAKAN (‘340) discloses an air intake (e.g., air filter 10 and carbon trap filter 14; see fig. 2-10) for an internal combustion engine, comprising: 
an open style filter 10 (fig. 2) having a filter media 10a and an outlet (e.g., collar 10g) for air having passed through said filter media 10a; 
a filter adapter 12 having a forward cover (e.g., flange 12f; see fig. 12) which engages said outlet 10g;  and 
a trap (e.g., carbon trap filter 14; see fig. 2 & 12). 
The prior art fails to teach or render obvious the claim limitation “a trap disposed within said filter adapter between an outer wall and an inner wall wherein a hydrocarbon absorptive material is disposed; a gap disposed along an inner wall, said gap allowing access to said trap and hydrocarbon absorptive material within said trap” in the manner defined in the instant claim 17.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q NGUYEN whose telephone number is (571)270-5424. The examiner can normally be reached Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. NGUYEN
Primary Examiner
Art Unit 3747



/HUNG Q NGUYEN/Primary Examiner, Art Unit 3747